Mr. Justice Harris
delivered the opinion of the court.
1. One of the questions sought to be determined by this appeal is whether the sentence imposed by the court exceeds the limits fixed by statute. An examination of the judgment, as we find it exemplified in the record, will reveal a recital of sufficient facts to enable a decision of the point raised. At least one phase of the case can be submitted on appeal without the presence of a bill of exceptions, and even though other questions discussed in the brief could not be considered without the evidence and a bill of exceptions.
2. If plaintiff deemed the abstract imperfect or unfair, an additional abstract could have been filed as provided by Rule 7, 56 Or. 616 (117 Pac. x); Francis v. Bohart, 76 Or. 1 (143 Pac. 920).
3. The assignments of error as set forth in the abstract are sufficient; and, even if they fell short of *321technical accuracy, the rule in Proctor v. Jeffery, 76 Or. 151 (144 Pac. 1192), would apply.
The objection that the district attorney was not served with the notice of appeal is answered by the fact that the record shows that he admitted service.
4. The defendant has attempted in good faith to comply with the provisions of Chapter 335 of the Laws of 1913, and has caused to be sent to the clerk of this court, not only all the pleadings, but also all the original papers filed in the case. Objection has been made to these pleadings and papers because not properly authenticated, and defendant, therefore, has requested permission to supply a certificate that will meet the objection made. The request of defendant is granted.
“While vexatious appeals should be discouraged, yet' the opportunity for litigants to have their issues tried in the higher courts should not be hindered by technical constructions, which too frequently lead to the subversion of justice: Smith v. Algona Lumber Co., 73 Or. 1 (136 Pac. 7).
The motion to dismiss the appeal is denied.
Motion Denied.